Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


 In the Interest of E.R.C., a Minor Child               Appeal from the 200th District Court of
                                                        Travis County, Texas (Tr. Ct. No. D-1-FM-
 No. 06-15-00085-CV                                     10-003078). Opinion delivered by Justice
                                                        Moseley, Chief Justice Morriss and Justice
                                                        Burgess participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
       We further order that the appellant pay all costs of this appeal.




                                                       RENDERED JUNE 14, 2016
                                                       BY ORDER OF THE COURT
                                                       JOSH R. MORRISS, III
                                                       CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk